Citation Nr: 1749514	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  11-11 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA) as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from October 1985 to October 2000, and from December 2002 to February 2004.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision of a Department of Veterans' Affairs (VA) Regional Office that denied service connection for sleep apnea.

The Veteran testified at a Board Hearing via video conference in February 2013 with the undersigned sitting at the Board's Central Office in Washington, DC, and the Veteran sitting at the local RO.  A transcript of the hearing testimony is associated with the claims file.

In April 2014 and January 2017, the Board remanded the case to the Appeals Management Center (AMC), Washington, DC, for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board in January 2017 noted that psychiatrist and respiratory examiners who reviewed the claims file both opined that the medical literature did not support any causative link between OSA and PTSD, as OSA is a respiratory disorder.  Neither, however, addressed whether the Veteran's PTSD aggravates the OSA.  (08/25/2014 VBMS-C&P Exam-DBQ Psych and DBQ Resp)  Hence, the Board remanded the case so that both examiners could address the issue of aggravation.  See Allen v. Brown, 7 Vet. App. 439   (1995); 38 C.F.R. § 3.310 (2017).  The remand directed further that the examiners comment on the literature submitted or identified by the Veteran.

As the Veteran's presentative noted in the Informal Hearing Presentation (09/05/2017 VBMS-Appellate Brief), the AOJ obtained an addendum from only one examiner while the case was on remand.  The Board also notes that the examiner who provided the February 2017 opinion is not one of the two who initially reviewed the file; and, there is no indication in the file that either was no longer available.

The Board acknowledges the representative's assertion as concerns the absence of a detailed discussion of the literature in the February 2017 examination report, but notes that the literature was addressed in the 2014 examination reports.  In any event, the Board agrees with the Veteran's representative that there was not full compliance with the remand.  Hence, another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall return the file to the examiners who rendered the August 2014 opinions.  Ask each examiner to opine whether there is at least a 50-percent probability that the Veteran's PTSD aggravates-that is, chronically worsens the OSA?

If aggravation is found, the examiner should clarify whether there is medical evidence created prior to aggravation or at any time between the aggravation and the current level of disability that shows a baseline of the disability prior to aggravation.

The examiners must provide a full explanation and rationale for any opinion rendered.

If either or both examiners who conducted the August 2014 reviews and provided the August 2014 opinions is not available, the AOJ shall document such unavailability in the claims file.

The February 2017 examination report does not reflect the specialty or area of L.D.C, M.D., the physician who reviewed the file and rendered the February 2017 nexus opinion on aggravation.  If his specialty is not psychology or psychiatry, then the AOJ must obtain a review from Dr. S.N.J., the psychiatrist who provided the August 2014 review, or from an appropriate substitute mental health examiner of comparable qualification if she no longer is available.  Similarly, if physician E.D.S. is no longer available to provide an addendum opinion, then such should be provided by a comparably qualified physician.

2.  After completion of all of the above, the AOJ shall re-adjudicate the claim on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).  Then, if all is in order, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriateaction must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




